DETAILED ACTION

Currently pending claims are 1 – 16 and 18 – 21.

Response to Arguments

 Applicant's arguments with respect to instant claims have been fully considered but are moot in view of the new ground(s) of rejection necessitated by Applicant's amendment – please see the following section for the detail of rationale to make the corresponding prior-art(s) rejections as set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claims 1 – 5, 10 – 16 & 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hamlin et al. (U.S. Patent 10,552,590), and in view of Gum et al. (U.S. Patent 2010/0175116), in view of Gates et al. (U.S. Patent 8,887,300), and in view of Foschini et al. (U.S. Patent 2016/0357173).  


As per claim 1, Hamlin teaches a computing apparatus, comprising: 
a hardware platform comprising a processor and a memory (Hamlin: FIG. 1); and 
instructions encoded within the memory to provision a security agent (Hamlin: Figure 1 / E-124 & Col. 4 Line 7 – 12: an authentication agent that resides at an information handling system constitutes a security agent) configured to: 
allocate a contextual reputation store (Hamlin: Figure 1 & see below); 
create a first user persona profile in the contextual reputation store based at least in part on a first interaction with the computing apparatus by a user (Hamlin: see above & Col. 3 Line 2 – 12: a credibility (i.e. reputation) of a baseline pattern behavior such as a keyboard typing (key-stroke pattern) w.r.t. an authenticated user constitutes a contextual reputation w.r.t. a user persona as a patterns of usage associated with the user – as such, creating a user persona in a contextual reputation store based on a user assurance event that characterizes an authentication status of the user – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0052] / [0053]: (a) establishing various personas along with baseline behavior(s) of a user including keyboad inputing methods (activities) and (b) different privileges of accessing enterprise resources are determined based on the strength of user authentications).
However, Hamlin does not teach expressly wherein the first user persona is a first model of behavior the user exhibits when interacting with the computing apparatus. 
Gum (& Hamlin) teaches wherein the first user persona profile is a first model of behavior the user exhibits when interacting with the computing apparatus in a first user persona (Gum: Para [0080] / [0062], Para [0085] Last sentence, Para [0063] Line 3 – 6 and Para [0039] / [0037]: configuring a training period associated with a learning mode of the authorized user of the portable device to generate a consistent usage profile for managing permitted user behaviors / activities – e.g. a given user at a first specific location / time (where / when) may access a first specific file (program) / data and financial / organization website constitutes a first user persona (Gum: Para [0039] / [0037])). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of using a first model of behavior the user exhibits when interacting with the computing apparatus to establish a first user persona profile because Gum’s teaching systematically and effectively configuring a training period associated with a learning mode of the authorized user of the portable device to generate a consistent usage profile for managing permitted user behaviors / activities – e.g. a given user at a first specific location / time (where / when) may access a first specific file (program) / data and financial / organization website within / over the the Hamlin’s system of creating a usage pattern in a contextual reputation store based on a user behavior pattern associated with an assurance event w.r.t. a baseline pattern behavior (e.g. keyboard typing) that characterizes an authentication status of the user (see above). 
wherein the first model of behavior includes behavior parameters including at least a day and a time the behavior is exhibited (Gates: see above & Col. 22 Line 20 – 24: the time-of-day at work during the daytime or at home during the night) || (Hamlin || Gum: see above), keystroke speed (Gate: Col. 10 Line 10 – 12: keyboard typing speed) || (Hamlin: see above & Col. 3 Line 9 – 11: pattern recognition of keyboard typing), a timing of opening two or more applications (Foschini: Para [0002] and Para [0052]: (a) evidence generation w.r.t. identifying user behaviors such as (b) timing of opening applications – i.e. identifying times triggered by opening applications), authentication method (Hamlin: see above: as listed above), command parameters (see above: any parameter(s) associated with methods of authentication command), administrative actions executed (see above: administrative actions to grant or deny the user’s requests associated with user authentications), and foreground applications (Gum: see above & Para [0039]: foreground applicatin such as, at least, (e.g.) accessing financial institution)).
However, Hamlin does not teach expressly (i) identifying user’s keystroke speed and(ii)  a timing of opening two or more applications. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of identifying user’s keystroke speed because Gates’s teaching can alternatively, effectively and securely authenticating the user based on the user’s behavior pattern such as user’s keyboard typing speed or when the user reading (accessing) the e-mail to track the user’s reactions (w.r.t. a baseline pattern behavior) (see above) within the Hamlin’s system of creating a user persona in a contextual reputation store based on a user behavior pattern associated with an assurance event w.r.t. a baseline pattern behavior (e.g. keyboard typing) that characterizes an authentication status of the user (see above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of a timing of opening two or more applications because Foschini’s teaching can alternatively, effectively and securely identify user behaviors such as timing of opening applications – i.e. identifying times triggered by opening applications (see above) within the Hamlin’s system of creating a user persona in a contextual reputation store based on a user behavior pattern associated with an assurance event w.r.t. a baseline pattern behavior (e.g. keyboard typing) that characterizes an authentication status of the user (see above).
create a second user persona profile in the contextual reputation store based at least in part on a second interaction with the computing apparatus by the user, wherein the second user personal is a second model of behavior the user exhibits when interacting with the computing apparatus in a second user persona (Gum: see above & Para [0039] / [0037]: e.g. the user at a different location / time (where / when) (e.g. at work / home or travelling) may access different files (programs) / data and financial / organization websites constitutes a second user persona); 
for a plurality of actions the user may perform while the user is interacting with the computing apparatus in the first user persona, compute a persona-weighted reputation for each action and store the persona-weighted reputation to the contextual reputation store and associate the persona-weighted reputation with the first user persona (Gum: see above & Para [0039] / [0037]: e.g. the user at a different location / time (where / when) (e.g. at work / home or travelling) may access different files (programs) / data and financial / organization websites constitutes a second user persona) || (Hamlin: see above & Col. 3 Line 13 – 29 and Col. 8 Line 8 – 19: (a) generating a different level of confidence scores that constitutes a persona-weighted reputation corresponding to the user interactions with a computing device to determine the authenticated state of the user’s access ability (i.e. different privileges) to various secure resources and (b) the level of confidence scores is ranged from 0% to 100% (or a numbered scale from 0 – 10) (Hamlin: see above & Col. 8 Line 8 – 19) and as such, a low confidence level constitutes a suspicious persona-weighted reputation), 
wherein the second model of behavior includes the behavior parameters including at least a day and a time the behavior is exhibited, keystroke speed, a timing of opening two or more applications, authentication method, command parameters, administrative actions executed, and foreground applications and at least one of the ATTORNEY DOCKET NUMBERvalues for the behavior parameters for the second mode of behavior is different than at least one of the values for the behavior parameters for the first model of behavior ((a) see above and (b) two different behaviors w.r.t. users (i.e. either w.r.t. two different users or w.r.t. a same user with different behaviors at different locations / times));
for a plurality of actions the user may perform while the user is interacting with the computing apparatus in the second user persona, compute a persona-weighted reputation for each action and store the persona-weighted reputation to the contextual reputation store and associate the persona-weighted reputation with the second user persona (see above); 
intercept a current user action on the computing apparatus (see above); 
determine a current user persona (see above); 2ATTORNEY DOCKET NUMBERPatent Application 04796-1328 (P200087)16/366,086 Confirmation No. 3104 3 
determine from the contextual reputation store a persona-weighted reputation for the current user action that is based on the current user persona, wherein the current user action is authorized for the user, but based on the current user persona the persona-weighted reputation for the current user action is determined to be suspicious (Gum: see above & Para [0039] / [0037]: e.g. the user at a different location / time (where / when) (e.g. at work / home or travelling) may access different files (programs) / data and financial / organization websites constitutes a second user persona) (Hamlin: see above & Col. 3 Line 13 – 29 and Col. 8 Line 8 – 19: (a) generating a different level of confidence scores that constitutes a persona-weighted reputation corresponding to the user interactions with a computing device to determine the authenticated state of the user’s access ability (i.e. different privileges) to various secure resources (Hamlin: see above & Col. 3 Line 13 – 29) and (b) the level of confidence scores is ranged from 0% to 100% (or a numbered scale from 0 – 10) (Hamlin: see above & Col. 8 Line 8 – 19) and as such, a low confidence level constitutes a suspicious persona-weighted reputation); and 
take a security action based at least in part on the persona-weighted reputation for the current user action (Hamlin: see above & Col. 3 Line 26 – 29 and Col. 10 Line 22 – 36: (a) taking a security action based on the confidence score of the user’s authenticated state to determine the user’s access ability (i.e. different privileges) to various secure resources w.r.t. the user’s weighted credibility (i.e. reputation) and (b) different access level to access a particular function of feature (RD / WR / DELETE / CREATE) of a secure file is determined based on the authentication confidence score w.r.t. a multi-factor authentications w.r.t. various identity recognition events (Hamlin: Col. 10 Line 22 – 36)).  

As per claim 15, the claim limitations are met as the same reasons as that set forth in the paragraph above regarding to claim 1 with the exception of the feature(s) of: 
define a first persona-specific score for a user action performed by the when the user is operating within the first user persona (Hamlin: see above & Col. 3 Line 13 – 29: see above & generating a different level of confidence scores that constitutes a persona-weighted reputation corresponding to the user interactions with a computing device to determine the authenticated state of the user’s access ability (i.e. different privileges) to various secure resources based on a credibility (i.e. reputation) to the identity of an authenticated user such as a keyboard typing pattern (key-stroke pattern) that constitutes a first user persona as a patterns of usage w.r.t different computing contexts).
compute a reputation for the user action wherein the reputation for the user action is based on the persona-specific score for the user action while the user is in the determined current user persona (see above), wherein the action is authorized for the user, and the persona-specific score is not suspicious if the user is determined to be in the first user persona and the persona-specific score is suspicious if the user is determined to be in the second user persona (Hamlin: see above & Col. 3 Line 13 – 29 and Col. 8 Line 8 – 19: (a) generating a different level of confidence scores that constitutes a persona-weighted reputation corresponding to the user interactions with a computing device to determine the authenticated state of the user’s access ability (i.e. different privileges) to various secure resources and (b) the level of confidence scores is ranged from 0% to 100% (or a numbered scale from 0 – 10) (Hamlin: see above & Col. 8 Line 8 – 19) and as such, a low confidence level constitutes a suspicious persona-weighted reputation) || (Gum: see above & Para [0039] / [0037]: e.g. an authorized user at a different location / time (where / when) (e.g. at work / home or travelling) may access different files (programs) / data and financial / organization websites constitutes a different user persona – as such, if the user activities do not match the specific baseline user persona (i.e. the 1st or the 2nd persona depending on the location / time the user has accessed (e.g. the program / file / website), then the corresponding persona-specific score would be suspicious).

As per claim 19, Hamlin teaches a computer-implemented method of providing persona- based contextual security, comprising: 
(2nd element) defining a first persona-specific reputation for an action anticipated to be taken by the user in a first persona of the plurality of personas, wherein the action is authorized for the user, and the first persona-specific reputation for the action is not suspicious (Hamlin: Figure 1 / E-124 & Col. 4 Line 7 – 12 and Col. 3 Line 2 – 12: a credibility (i.e. reputation) of a baseline pattern behavior such as a keyboard typing (key-stroke pattern) w.r.t. an authenticated user constitutes a contextual reputation w.r.t. a user persona as a patterns of usage associated with the user – as such, creating a user persona in a contextual reputation store based on a user assurance event that characterizes an authentication status of the user – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0052] / [0053]: (a) establishing various personas along with baseline behavior(s) of a user including keyboad inputing methods (activities) and (b) different privileges of accessing enterprise resources are determined based on the strength of user authentications);
However, Hamlin does not teach expressly generating a plurality of personas for a single user of a computing device based on the single user's varying patterns of active usage in different computing contexts, wherein each of the plurality of personas is a different model of behavior the user exhibits when interacting with the computing device while logged onto the computer using a login.
Gum (& Hamlin) teaches (1st element) generating a plurality of personas for a single user of a computing device based on the single user's varying patterns of active usage in different computing contexts, wherein each of the plurality of personas is a different model of behavior the user exhibits when interacting with the computing device while logged onto the computer using a login (Gum: Para [0080] / [0062], Para [0085] Last sentence, Para [0063] Line 3 – 6 and Para [0039] / [0037]: (a) configuring a training period associated with a learning mode of the authorized user of the portable device to generate a consistent usage profile for managing permitted user behaviors / activities and (b) a given authorized user at various specific locations / time (where / when) may access different specific file (program) / data and financial / organization website constitutes a plurality of personas for a single user (Gum: Para [0039] / [0037])). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of using a first model of behavior the user exhibits when interacting with the computing apparatus to establish a first user persona because Gum’s teaching systematically and effectively configuring a training period associated with a learning mode by the authorized user of the portable device to generate a consistent usage profile for permitted user behaviors / activities – e.g. a given user at a first specific location / time (where / when) may access a first specific file (program) / data and financial / organization website within / over the the Hamlin’s system of creating a usage pattern in a contextual reputation store based on a user behavior pattern associated with an assurance event w.r.t. a baseline pattern behavior (e.g. keyboard typing) that characterizes an authentication status of the user (see above). 
wherein the second model of behavior includes the behavior parameters including at least a day and a time the behavior is exhibited, keystroke speed, a timing of opening two or more applications, authentication method, command parameters, administrative actions executed, and foreground applications and at least one of the   values for the behavior parameters is different for each of the different model of behavior the user exhibits ((a) see above and (b) two different behaviors w.r.t. users (i.e. a same user with different behaviors at different locations / times));
defining a second persona-specific reputation for an action anticipated to be taken by the user in a second persona of the plurality of personas, wherein the action is authorized for the user, and the second persona-specific reputation for the action is suspicious (Gum: see above & Para [0039] / [0037]: e.g. the user at a different location / time (where / when) (e.g. at work / home or travelling) may access different files (programs) / data and financial / organization websites constitutes a second user persona) || (Hamlin: see above & Col. 3 Line 13 – 29 and Col. 8 Line 8 – 19: (a) generating a different level of confidence scores that constitutes a persona-weighted reputation corresponding to the user interactions with a computing device to determine the authenticated state of the user’s access ability (i.e. different privileges) to various secure resources and (b) the level of confidence scores is ranged from 0% to 100% (or a numbered scale from 0 – 10) (Hamlin: see above & Col. 8 Line 8 – 19) and as such, a low confidence level constitutes a suspicious persona-weighted reputation); 
entering a context of the first persona according to a first persona trigger (see above);
detecting an instance of the action within the first persona (see above); 
determining a response to the action from the persona-specific reputation (Hamlin: see above & Col. 3 Line 26 – 29 and Col. 10 Line 22 – 36: (a) taking a security action based on the confidence score of the user’s authenticated state to determine the user’s access ability (i.e. different privileges) to various secure resources w.r.t. the user’s weighted credibility (i.e. reputation) and (b) different access level to access a particular function of feature (RD / WR / Delete / Create) of a secure file is determined based on the authentication confidence score w.r.t. a multi-factor authentications w.r.t. various identity recognition events (Hamlin: Col. 10 Line 22 – 36)); and
enacting the response (Hamlin: see above).  

As per claim 2, the claims contain(s) similar limitations to claim(s) 1 and thus is/are rejected with the same rationale.

As per claim 3, Hamlin as modified teaches the persona trigger event comprises opening or closing an application (Hamlin: see above & Col. 4 Line 52 – 54) || (Gum: see above). 

As per claim 4, Hamlin as modified teaches the persona trigger event comprises a change in mouse or keyboard focus (Hamlin: see above & Col. 3 Line 2 – 12: such as a focus of the keyboard typing (key-stroke pattern) has been changed frm a baseline pattern behavior) || (Gum: see above).  

As per claim 5, Hamlin as modified teaches the persona trigger event comprises access to a website (Hamlin: see above & Col. 8 Line 55 – 61: accessing a trusted or an un-trusted website) || (Gum: see above).  

As per claim 6, Hamlin as modified teaches wherein the persona trigger event comprises accessing an e-mail address (Gates: Col. 32 Line 3 – 9 and Col. 31 Line 47 – 52: the trigger event can be when the user reading (accessing) the e-mail message to track the user’s reactions (w.r.t. a baseline pattern behavior) using a front-facing camera associated with the user’s computing device).  

As per claim 7, Hamlin as modified teaches wherein the persona trigger event comprises a time of day (Gates: see above & Col. 22 Line 20 – 24: the time-of-day at work during the daytime or at home during the night).  See the same rationale of combination applied herein as above in rejecting the claim 6.

As per claim 8, Hamlin as modified teaches wherein the user action is an administrative action (Gates: see above & Col. 25 Line 51 – 53 and Col. 26 Line 33 – 35: a tirggering event to capture the reaction with facial expressions and gestures (see above) including when the user perform an administrative role such as a person’s reaction to an authorization request ).  See the same rationale of combination applied herein as above in rejecting the claim 6.

As per claim 10, Hamlin as modified teaches determining the persona-weighted reputation comprises determining a strength of user authentication (Hamlin: see above & Col. 3 Line 26 – 29: taking a security action based on the confidence score (i.e, the strength of user authentication) of the user’s authenticated state to determine the user’s access ability (i.e. different privileges) to various secure resources w.r.t. the user’s weighted credibility (i.e. reputation) – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0053] Last sentence: the privileges of accessing enterprise resources are determined based on the strength of user authentication) || (Gum: see above).  

As per claim 11 – 12, Hamlin as modified teaches to provision the security agent at a privilege ring more privileged than user-space applications (Hamlin: see above & Col. 3 Line 26 – 29: taking a security action by the security agent to determine (assign) the user’s access ability (i.e. different privileges) to various secure resources (user-space) based on the confidence score w.r.t. the user’s weighted credibility (i.e. reputation) – As such, provision the security agent is provisioned at a privilege ring more privileged than user-space applications so as to determine (assign) the user’s access ability (i.e. different privileges) to various secure resources (user-space)) || (Gum: see above).

As per claim 13, Hamlin as modified teaches wherein the contextual reputation store includes a default persona for actions not falling within a persona otherwise defined (Hamlin: see above & Col. 3 Line 2 – 12: a credibility (i.e. reputation) to the identity of an authenticated user such as a keyboard typing (key-stroke pattern) as a contextual reputation corresponding to a user persona (w.r.t. a baseline pattern behavior) – i.e. a default persona for actions not falling within a persona otherwise defined) || (Gum: see above). 


As per claim 14, Hamlin as modified teaches wherein the security action is selected from the group consisting of allow, deny, and warn (Hamlin: see above & Col. 3 Line 26 – 29: taking a security action based on the confidence score of the user’s authenticated state to determine the user’s access ability to various secure resources w.r.t. the user’s weighted credibility (i.e. reputation)) || (Gum: see above).  

As per claim 16, Hamlin as modified teaches to enter or exit a user persona based at least in part on a persona trigger event, wherein the persona trigger event is selected from the group consisting of opening an application, closing an application, a change in mouse or keyboard focus, accessing a website, accessing an e-mail address, and a time of day (Gum: see above & Para [0039] / [0037]: a given user at a first specific location / time (where / when) may access a first specific file (program) / data and financial / organization website) || (Hamlin: see above & Col. 7 Line 56 – 67 and Col. 8 Line 14 – 19: (e.g.) a time-based biometric recognition with an assigned score constitutes a third persona as a different computing context).

As per claim 18 and 20, Hamlin as modified teaches to define a third persona for the user, including a trigger for entering the third persona, and to assign a third persona-specific score to the action, the third persona-specific score different from the first persona-specific score and the second persona-specific score (Gum: see above & Para [0039] / [0037]: a given user at a first specific location / time (where / when) may access a first specific file (program) / data and financial / organization website) || (Hamlin: see above & Col. 7 Line 56 – 67 and Col. 8 Line 14 – 19: (e.g.) a time-based biometric recognition with an assigned score constitutes a third persona as a different computing context).  

As per claim 21, Hamlin as modified teaches the first user persona and the second user persona are created when the user has logged into the computing apparatus under the same login credentials (Hamlin: see above & Col. 7 Line 35 – 38: the same person of initial logon and authentication activities) || (Gum: see above & Para [0054]: if accessing same secure file but at different time/day, then same credential can still be used w.r.t. two different user persona).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hamlin et al. (U.S. Patent 10,552,590), in view of Gum et al. (U.S. Patent 2010/0175116), in view of Gates et al. (U.S. Patent 8,887,300), in view of Foschini et al. (U.S. Patent 2016/0357173) and in view of Larkins et al. (U.S. Patent 9,027,126).  

As per claim 9, Larkins (& Hamlin as modified) teaches determining the persona-weighted reputation comprises comparing a speed of actions taken to a human-capable speed (Larkins: Col. 6 Line 38 – 54: based on a fake information entering from a baiting program from a phishing site w.r.t. a (normal) human typing speed to determine that a valid account may be compromised).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of including a persona trigger event such as accessing an e-mail address because Larkins’s teaching can alternatively, effectively and securely authenticating the user based on a fake information entering from a baiting program from a phishing site w.r.t. a (normal) human typing speed to determine that a valid account may be compromised (see above) within the Hamlin’s system of creating a user persona in a contextual reputation store based on a user behavior pattern associated with an assurance event w.r.t. a baseline pattern behavior (e.g. keyboard typing) that 
characterizes an authentication status of the user (see above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2268 – 2022
---------------------------------------------------